DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Fig. 10 element number 1025 for “Start Paid Marketing Campaign” is missing from paragraph [0062]. 
Fig. 15 element number 1515 “Write 2 Blog Posts” is written as 15515 in paragraph [0094].
Fig. 21 element numbers 2115-2145 do not match what’s recited in paragraph [0139]. For example, “Lead Generation” element number is 2115 in the drawing and 2120 in the specification.
Fig. 23 element number 2315 for “PPC” does not match what’s recited in paragraph [0142]. 
Appropriate correction is required.

Claim Objections

Claims 2 and 16 are objected to because a period “.” is missing at the end of the claim limitations.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 17 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recite the limitation of “The system of claim 17, wherein…”.  As written, claim 17 has an improper dependency to itself. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention, “Systems and Methods for Process Management”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-17 are directed to a statutory category, namely a method (claims 1-14) and a machine (claims 15-17).
Step 2A (1): Independent claims 1 and 15 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior), based on the following claim limitations: “display a set of tasks for completion by a user, monitor the user’s progress in completing the tasks, and determine completion of the tasks ”.  The claims are directed towards facilitating and managing a user’s completion of tasks. Dependent claims 2-14 and 16-17 further define the tasks to be completed. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” which includes managing personal behavior that can encompass social activities, teaching, and following rules or 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1 and 15 recite additional elements of an external device interface of a user terminal and an administrator console. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computer and display devices that are used to perform the abstract idea of facilitating and managing a user’s completion of tasks. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-17 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1 and 15 recite additional elements of an external device interface of a user terminal and an administrator console. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5, 7, 9-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson et al. (US 2019/0228106 A1) in view of England et al. (US 2012/0290553 A1).
As per claims 1 and 15, Dickerson in view of England teach a method and system for improved process management of search engine optimization of a web site including a set of processes comprising: 
Dickerson teaches a method and system for website creation (Dickerson e.g. A website creation system having at least one series of direction webpages and related methods [0001]. The method may include providing, to a user for display on a client device, via a website creation system, a user dashboard comprising a selectable option to create a website [0003].) 
Dickerson does not explicitly teach search engine optimization of a website.
However, England teaches search engine optimization of a website (England e.g. England teaches a method and system for optimizing search engine operations in a syndicated commerce environment where a scaled-down version of a merchant’s online storefront is embedded in an affiliate’s web page or social media site ([0008] and [0009]).)
 The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include search engine optimization processes as taught by England in order to optimize the associated web pages to increase site traffic and the likelihood of reaching their financial goals (England e.g. [0009]).
Dickerson in view of England teach using an external device interface of a user terminal to display a set of initial web site preparation tasks for completion by a user, using an administrator console to monitor the user's progress in completing the initial web site preparation tasks, and to determine completion of the initial web site preparation tasks; 
Dickerson teaches using an external device interface of a user terminal display a set of initial web site preparation tasks for completion by a user (Dickerson e.g. Figs. 1, 2A-2C, and 3A, The method may include providing, to a user for display on a client device, via a website creation system, a user dashboard comprising a selectable option to create a website. The user is provided, to the user for display on the client device, a selection of website types and website templates (Figs. 2A-2C and [0003]). Each website type may include a selectable element (e.g. an icon, a button, a hyperlink, etc.) [0159]. The website template selection GUI 320 may include instructions on how to utilize the selected website type and a plurality of website templates 322a - 322 (i.e. website preparation tasks) (Fig. 3C and [0179]). The website creation system includes a website editor graphical user interface (“GUI”) for display to the system administrator on a client device. The website editor GUI may enable the system administrator to add media objects (e.g. images, videos, audio files, hyperlinks, surveys, text), social media networks, and payment processors to the website [0015]. In response to receiving the indication of at least one user interaction editing at least one webpage of the website, the website creation system 108 edits the launched website according to the user interaction to create a customized website [0170].) 

However, England teaches monitoring progress of tasks and determining completion of tasks (England e.g. England teaches a method and system for optimizing search engine operations in a syndicated commerce environment, where a scaled-down version of a merchant’s online storefront is embedded in an affiliate’s web page or social media site ([0008] and [0009]). The social commerce marketplace system creates tasks for the user, monitors the progress of their completion, and makes ongoing recommendations to assist the user in reaching their revenue goals (Fig. 2, [0011], and [0085]). Fig. 20 user interface includes a recommendation window 2010 along with a to do list of tasks 2014 [0192].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include monitoring the progress and completion of tasks as taught by England in order to assist the user in reaching their revenue goals (England e.g. [0085]).
Dickerson in view of England teach using the external device interface to display a set of branding and social media promotion tasks for completion by the user, using the administrator console to monitor the user's progress in completing the branding and social media promotion tasks, and to determine completion of the branding and social media promotion tasks;
 
Dickerson does not explicitly teach using the administrator console to monitor the user's progress in completing the branding and social media promotion tasks, and to determine completion of the branding and social media promotion tasks.
However, England teaches monitoring progress of tasks and determining completion of tasks (England e.g. The social commerce marketplace system creates tasks for the user, monitors the progress of their completion, and makes 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include monitoring the progress and completion of tasks as taught by England in order to assist the user in reaching their revenue goals (England e.g. [0085]).
Dickerson in view of England teach using the external device interface to display a set of web site set up tasks for completion by the user, using the administrator console to monitor the user's progress in completing the web site set up tasks, and to determine completion of the web site set up tasks; 
Dickerson teaches using the external device interface to display a set of web site set up tasks for completion by the user (Dickerson e.g. The website creation system may enable the user to create a website having a series of directional webpages [0013]. Each webpage of the series of directional webpages may include media elements, content block elements, advance form elements, misc. elements, and special elements etc. [0036]. Webpages can be designed and sequenced to elicit a particular user interaction with the website (e.g. interact with (e.g. click) a selectable element (e.g. a button) of the website, share the website and/or a purchase on a social media network, etc.) [0019]. The publishing tab 3446 may include a selectable element 352 for adding a plugin to show the created website or webpages of the website within a blog (e.g. , a WordPress blog)  and a 
Dickerson does not explicitly teach using the administrator console to monitor the user's progress in completing the web site set up tasks, and to determine completion of the web site set up tasks.
However, England teaches monitoring progress of tasks and determining completion of tasks (England e.g. The social commerce marketplace system creates tasks for the user, monitors the progress of their completion, and makes ongoing recommendations to assist the user in reaching their revenue goals (Fig. 2, [0011], and [0085]). Fig. 20 user interface includes a recommendation window 2010 along with a to do list of tasks 2014 [0192].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include monitoring the progress and completion of tasks as taught by England in order to assist the user in reaching their revenue goals (England e.g. [0085]).
Dickerson in view of England teach using the external device interface to display a set of content strategies for completion by the user, using the administrator console to monitor the user's progress in completing the content strategies, and to determine completion of the content strategies; 
Dickerson teaches using the external device interface to display a set of content strategies for completion by the user (Dickerson e.g. Fig. 3H, The website editor GUI 330 may include a plurality of tabs 332a-332c representing each page of the generic website [0181]. Each tab of the plurality of tabs 332a-332c may include a publishing tab 346. The publishing tab 346 may enable a system administrator (e.g. a creator of the website) to integrate the website with third-party systems [0185]. The publishing tab 346 may include a selectable element 352 for adding a plugin to show the created website or webpages of the website within a blog (e.g. a WordPress blog) [0186]. Also, a page could be an article page that includes an article relating to a product and/or service and a selectable element (e.g. button) for entering a series of direction webpages to purchase the product and/or service. The article page may be designed and intended to peak a guest’s interest in a product and/or service ([0041]-[0042]).)
Dickerson does not explicitly teach, using the administrator console to monitor the user's progress in completing the content strategies, and to determine completion of the content strategies.
However, England teaches monitoring progress of tasks and determining completion of tasks (England e.g. The social commerce marketplace system creates tasks for the user, monitors the progress of their completion, and makes 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include monitoring the progress and completion of tasks as taught by England in order to assist the user in reaching their revenue goals (England e.g. [0085]).
Dickerson does not explicitly teach, however, England teaches using the external device interface to display a set of on page search engine optimization strategies for completion by the user, using the administrator console to monitor the user's progress in completing the on page search engine optimization strategies, and to determine completion of the on page search engine optimization strategies; (England e.g. England teaches a method and system for optimizing search engine operations to increase the likelihood of attaining financial goals in a syndicated commerce environment, where a scaled-down version of a merchant’s online storefront is embedded in an affiliate’s web page or social media site ([0008] and [0009]). In Fig. 16 a search engine optimization (SEO) algorithm is implemented to optimize their web pages to increase site traffic [0083]. The SEO algorithm determines keyword options for a predetermined product based upon the product’s description, its web page content, and other related information and then determines the product’s associated search traffic and rank-per-keyword from various search engines [0084].  A crawler sub-
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include search engine optimization processes as taught by England in order to optimize the associated web pages to increase site traffic and the likelihood of reaching their financial goals (England e.g. [0009]).
Dickerson does not explicitly teach, however, England teaches using the external device interface to display a set of conversion and credibility strategies for completion by the user, using the administrator console to monitor the user's progress in completing the conversion and credibility strategies, and to determine completion of the conversion and credibility strategies; (England e.g. Fig. 19, A search engine optimization (SEO) algorithm is implemented to optimize web pages to increase site traffic [0083]. The SEO algorithm suggest keywords and predict their respective monetary SEO value when used to promote the sale of a product [0174]. Fig. 17 shows a ranked list of keywords within a user interface window that are predicted to result in the highest amount of traffic and corresponding conversion rates [0171]. The SEO algorithm automates HTML code updates with associated keywords to make the target page authoritative (i.e. credible). Such automation can provide novice users with SEO optimizations that are typically only available from an SEO expert [0174]. The social commerce marketplace system analyzes market opportunity or financial value of the site and creates tasks for the user, monitors the progress of their completion, and makes ongoing recommendations to assist the user in reaching their revenue goals (Fig. 2, [0011], and [0085]). Fig. 20 user interface includes a recommendation window 2010 along with a to do list of tasks 2014 [0192]. For example, the social commerce marketplace system analyzes competitive factors for each market opportunity segment and recommends optimized pricing and discount structures to optimize conversion rates, revenue and margins for each segment [0215].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include conversion and credibility strategies as taught by 
 Dickerson in view of England teach using the external device interface to display a set of tasks for establishing the web site as an authoritative source of information for completion by the user, using the administrator28Docket: SEO.5757.USU2 console to monitor the user's progress in completing the set of tasks for establishing the web site as an authoritative source of information, and to determine completion of the set of tasks for establishing the web site as an authoritative source of information; 
Dickerson teaches using the external device interface to display a set of tasks for establishing the web site as an authoritative source of information for completion by the user (Dickerson e.g. The website creation system may enable the user to create a website having a series of directional webpages [0013]. Each webpage may be associated with an overall category and type [0037]. The website creation system may have an article page that includes an article relating to a product and/or service and a selectable element (e.g. button) for entering a series of direction webpages to purchase the product and/or service. The article page may be designed and intended to peak a guest’s interest in a product and/or service ([0041]-[0042]). The publishing tab 346 may include a selectable element 352 for adding a plugin to show the created website or webpages of the website within a blog (e.g. a WordPress blog) (Fig. 3H and [0186]).)
Dickerson does not explicitly teach using the administrator28Docket: SEO.5757.USU2 console to monitor the user's progress in completing the set of tasks for establishing the web 
However, England teaches monitoring progress of tasks and determining completion of tasks (England e.g. The social commerce marketplace system creates tasks for the user, monitors the progress of their completion, and makes ongoing recommendations to assist the user in reaching their revenue goals (Fig. 2, [0011], and [0085]). Fig. 20 user interface includes a recommendation window 2010 along with a to do list of tasks 2014 [0192].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include monitoring the progress and completion of tasks as taught by England in order to assist the user in reaching their revenue goals (England e.g. [0085]).
Dickerson in view of England teaches using the external device interface to display a set of tasks for backlink building for completion by the user, using the administrator console to monitor the user's progress in completing the set of tasks for backlink building, and to determine completion of the set of tasks for backlink building; 
Dickerson teaches using the external device interface to display a set of tasks for backlink building for completion by the user (Dickerson e.g. The website creation system 108 may be capable of linking a variety of entities (e.g. third party systems 116 and guests) [0021]. The publishing tab 346 may include a selectable element 350 for creating a link within an affiliate's website and a selectable element 
Dickerson does not explicitly teach using the administrator console to monitor the user's progress in completing the set of tasks for backlink building, and to determine completion of the set of tasks for backlink building.
However, England teaches monitoring progress of tasks and determining completion of tasks (England e.g. The social commerce marketplace system creates tasks for the user, monitors the progress of their completion, and makes ongoing recommendations to assist the user in reaching their revenue goals (Fig. 2, [0011], and [0085]). Fig. 20 user interface includes a recommendation window 2010 along with a to do list of tasks 2014 [0192].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include monitoring the progress and completion of tasks as taught by England in order to assist the user in reaching their revenue goals (England e.g. [0085]).
Dickerson teaches using the external device interface to display a set of tasks for research and development for completion by the user, using the administrator console to monitor the user's progress in completing the set of tasks for research and development, and to determine completion of the set of tasks for research and development; 
Dickerson teaches using the external device interface to display a set of tasks for research and development for completion by the user (Dickerson e.g. The 
Dickerson does not explicitly teach using the administrator console to monitor the user's progress in completing the set of tasks for research and development, and to determine completion of the set of tasks for research and development.
However, England teaches monitoring progress of tasks and determining completion of tasks (England e.g. The social commerce marketplace system creates tasks for the user, monitors the progress of their completion, and makes ongoing recommendations to assist the user in reaching their revenue goals (Fig. 2, [0011], and [0085]). Fig. 20 user interface includes a recommendation window 2010 along with a to do list of tasks 2014 [0192].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include monitoring the progress and completion of tasks as 
Dickerson does not explicitly teach, however, England teaches using the external device interface to display a set of tasks for implementing advanced search engine optimization strategies for completion by the user, using the administrator console to monitor the user's progress in completing the set of tasks for implementing advanced search engine optimization strategies, and to determine completion of the set of tasks for implementing advanced search engine optimization strategies; (England e.g. Figs. 16 and 19 depicts operations for search engine optimization (SEO) and keyword submission optimization. Optimization operations include the store owner creating product content and metadata such as title, description, keywords, product blog, posts to third party social sites about the product, etc. ([0086]-[0096]), acquiring backlinks from catalog feeds and search engines and then submitting the acquired backlinks to predetermined search engines [0098], inserting keywords into the target webpage's keywords meta tag within its associated HTML code [0175], and inserting the product title provided by the merchant or a manufacturer into the webpage's HTML title tag [0176]. The social commerce marketplace system creates tasks for the user, monitors the progress of their completion, and makes ongoing recommendations to assist the user in reaching their revenue goals (Fig. 2, [0011], and [0085]). Fig. 20 user interface includes a recommendation window 2010 along with a to do list of tasks 2014 [0192].)

Dickerson does not explicitly teach, however, England teaches using the external device interface to display a set of tasks for implementing group search engine optimization strategies for completion by the user, using the administrator console to monitor the user's progress in completing the set of tasks for implementing group search engine optimization strategies, and to determine completion of the set of tasks for implementing group search engine optimization strategies; and (England e.g.  The social commerce marketplace system evaluates the online store's SEO status, individual product detail page SEO status, and other factors to generate tasks for a user (e.g., the store owner) to complete to improve the likelihood of achieving their revenue goals [0199]. The social commerce marketplace system then generates recommended tasks in step 2106 such as comment and posting tasks, including a list of content sources within each social network that should have a comment or response posted by the user, syndication tasks, including a list of people and the creation of backlinks to the online store, friend request tasks, ad placement, etc. ([0200]-[0205]). The social commerce marketplace system creates tasks for the user, monitors the progress of their completion, and makes ongoing recommendations to assist the user in reaching their revenue goals [0085]. Fig. 20 user interface 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include search engine optimization processes as taught by England in order to optimize the associated web pages to increase site traffic and the likelihood of reaching their financial goals (England e.g. [0009]).
Dickerson in view of England teach using the external device interface to display a set of marketing tasks for completion by the user, using the administrator console to monitor the user's progress in completing the set of marketing tasks, and to determine completion of the set of marketing tasks. 
Dickerson teaches using the external device interface to display a set of marketing tasks for completion by the user (Dickerson e.g. The series of directional webpages may be designed and intended to cause a guest of the created website to remain on the website, opt into an email list, provide contact information (e.g. , an email address, a telephone number, a social media identifier, etc.), share a portion of the website on social media, complete a purchase, complete multiple purchases, add an item to a cart, visit another website, interact with a chat messenger, view a video on the website, view an image on the website, etc. [0013]. For example, the share page may include an invitation to share the guest's experience (e. g., purchase) via a social media network (e.g., FACEBOOK, TWITTER, GOOGLE +) [0062]. The affiliate page/area provides tools to help 
Dickerson does not explicitly teach using the administrator console to monitor the user's progress in completing the set of marketing tasks, and to determine completion of the set of marketing tasks.
However, England teaches monitoring progress of tasks and determining completion of tasks (England e.g. The social commerce marketplace system creates tasks for the user, monitors the progress of their completion, and makes ongoing recommendations to assist the user in reaching their revenue goals (Fig. 2, [0011], and [0085]). Fig. 20 user interface includes a recommendation window 2010 along with a to do list of tasks 2014 [0192].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include monitoring the progress and completion of tasks as taught by England in order to assist the user in reaching their revenue goals (England e.g. [0085]).
As per claims 2 and 16, Dickerson in view of England teach the method of claim 1 and system of claim 15, Dickerson does not teach, however, England teaches comprising using the administrator console to evaluate the tasks as they are determined to be completed and provide feedback as to whether the tasks have been completed successfully (England e.g. The social commerce marketplace system evaluates the online store's search engine optimization (SEO) status, individual product detail page SEO status, and other factors to generate tasks for a user (e.g., the store owner) to complete to improve the likelihood of achieving their revenue goals [0199]. The social commerce system automatically identifies potential issues (i.e. feedback) and creates tasks for the user to remedy them [0186]. Fig. 20 user interface includes a recommendation window 2010 along with a to do list of tasks 2014 [0192].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson’s website creation system to include monitoring the progress and completion of tasks as taught by England in order to assist the user in reaching their revenue goals (England e.g. [0085]).
As per claim 5, Dickerson in view of England teach the method of claim 1, Dickerson teaches wherein the set of branding and social media promotion tasks includes designing a website logo, and creating a video streaming, photo and video sharing, business networking, and social media account. (Dickerson e.g. The website editor GUI may enable the system administrator (e.g., user 110) to add media objects (e.g. images, videos, audio files, hyperlinks, surveys, text), interfaces with social media networks, and payment processors to the website [0167]. For example, Fig. 3N generic website includes an area for a logo. The user can edit the generic website to create a customized website [0003]. The website creation system 108 may be capable of linking a variety of entities (e.g. third party systems 116 and guests). For example, users 
As per claim 7, Dickerson in view of England teach the method of claim 1, England teaches wherein the set of content strategies includes using a structured content writing procedure to generate content for the website.(England e.g. Fig. 5 depicts a process of social commerce initiation where an affiliate creates a social commerce storefront in step 506 [0059]. Fig. 5 step 516, an affiliate writes and article and posts to the affiliate’s social commerce storefront [0060]. Fig. 16, the store owner can create product content and metadata such as descriptions, specifications, ratings, reviews, product blog, and posts to third party social sites about the product ([0086]-[0096]).)
As per claim 9, Dickerson in view of England teach the method of claim 1, Dickerson in view of England teach wherein the set of tasks for establishing the web site as an authoritative source of information includes locating websites on which a profile may be created, creating a profile on those websites and generating one or more blogs on those websites, obtaining acceptance of articles on a content service providing specialized content to journalists, and participating in discussions and answering questions on forums relevant to the subjects to which the web site is directed. 
Dickerson teaches establishing the web site as an authoritative source of information includes locating websites on which a profile may be created, creating a profile on those websites and generating one or more blogs on those websites (Dickerson 
Dickerson does not explicitly teach, however, England teaches obtaining acceptance of articles on a content service providing specialized content to journalists, and participating in discussions and answering questions on forums relevant to the subjects to which the web site is directed (England e.g. Fig. 5 social commerce initiation operations include step 516 where an article related to one or more of the purchasable products is written and then posted to the affiliate's social commerce storefront [0060]. Fig. 12 content syndication operations in steps 1204-1216 an Affiliate or Professional Author generating search engine optimization (SEO) content, syndicating content to other sites for links, posting SEO content to other content marketplaces, and seeking acceptance of content by enterprises or other affiliates [0067]-[0068]) The social commerce marketplace system generates recommended tasks in step 2106 such as comment and posting tasks, including a list of content sources within each social network that should have a comment or response posted by the user (Fig. 21 and [0201]).)

As per claim 10, Dickerson in view of England teach the method of claim 1, Dickerson does not explicitly teach, however, England teach wherein the set of tasks for backlink building includes obtaining backlinks to the website from one or more niche related authoritative sites. (England e.g. Fig. 16a search engine optimization operations include in step 1604, the store owner create product content and metadata such as title, description, keywords, product blog, posts to third party social sites about the product, etc. [0086]-[0096]. In steps 1608 and 1610 include acquiring backlinks from catalog feeds and search engines and then submitting the acquired backlinks to predetermined search engines as well as other data service providers, to retrieve the number, quality, trust, and other information about the inbound links to each domain [0098].)
As per claim 11, Dickerson in view of England teach the method of claim 1, wherein the set of tasks for research and development includes posing questions to potential clients eliciting comments about the web site, posing questions to agents representing the potential clients related to client needs regarding the website, compiling answers from the clients and agents for sharing among users, and adding tracking code to the website for tracking visitor behavior. (Dickerson e.g. The website creation system 108 may be capable of linking a variety of entities (e.g. third party systems 116 and guests). For example, users (e.g. guests) can interact with each other as well as receive content from third party systems 116 (e.g. payment processors, social media networks, website monitoring services, email platforms) [0021]. The website creation system may enable the user to create a website having a series of directional webpages and monitor activity on a website ([0013] and [0019]). The member 
Claims 3, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson et al. (US 2019/0228106 A1) in view of England et al. (US 2012/0290553 A1) and in further view of Monaghan (US 2019/0034840 A1).
As per claims 3 and 17, Dickerson in view of England teach the method of claim 2 and system of claim 17, Dickerson in view of England do not teach, however, Monaghan teaches comprising displaying certain tasks on the user terminal only after other tasks have been determined to be completed successfully. (Monaghan e.g. Monaghan teaches a system, apparatus, method and computer program product for providing website business solutions to clients via the Internet [0038]. Fig. 1 system 100 includes a terminal 102 and a server 103 that are operationally connected to each other through couplings 105, 106, and a network 104 (e.g., the Internet ). Terminal 102 includes a user interface to capture information on the client, client business, client market, and client's functional requirements [0045]. A method for delivering specialized business solutions is provided that includes six phases, each of which is completed before 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson in view of England’s website creation system to include displaying certain tasks after other tasks have been completed as taught by Monaghan in order to ensure complete submission of data and help avoid project delays (Monaghan e.g. [0056]).
As per claim 13, Dickerson in view of England teach the method of claim 1, wherein the set of tasks for implementing group search engine optimization strategies includes releasing press releases, and writing blog posts with complementary subjects.
Dickerson in view of England teach writing blog posts with complementary subjects (England e.g. Fig. 16a step 1604 the store owner create product content and metadata such as title, description, keywords, product blog, posts to third party social sites about the product, etc. [0086]-[0096]. The social commerce marketplace system recommends social networking tasks for the user (e.g. the online store owner) including the creation of new types of blog posts and changes to make to existing blog posts. The social commerce marketplace system identifies other online store blogs within a social network site that the user should consider building backlinks with to mutually benefit each party [0206].)
Dickerson in view of England does not explicitly teach, however, Monaghan teaches releasing press releases (Monaghan e.g. Monaghan teaches a system, apparatus, method and computer program product for providing website business solutions to clients via the Internet [0038]. Fig. 12 step 1235 marketing activities are 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson in view of England’s website creation system to include marketing activities such as releasing press releases as taught by Monaghan in order to grow the client’s business (Monaghan e.g. [0014]).
As per claim 14, Dickerson in view of England teach the method of claim 1, wherein the set of marketing tasks includes composing and mailing a direct mailer, posting on social media, and participating on an authoritative web site. 
Dickerson in view of England teach wherein the set of marketing tasks include posting on social media and participating on an authoritative web site (England e.g. Fig. 16a step 1604 the store owner create product content and metadata such as title, description, keywords, product blog, posts to third party social sites about the product, etc. [0086]-[0096]. The social commerce marketplace system generates recommended tasks in step 2106 such as comment and posting tasks, including a list of content sources within each social network that should have a comment or response posted by the user (Fig. 21 and [0201]).)
Dickerson in view of England do not explicitly teach, however, Monaghan teaches composing and mailing a direct mailer (Monaghan e.g. Monaghan teaches a system, apparatus, method and computer program product for providing website business solutions to clients via the Internet [0038]. Fig. 12 step 1235 marketing activities are 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Dickerson in view of England’s website creation system to include marketing activities such as releasing press releases as taught by Monaghan in order to grow the client’s business (Monaghan e.g. [0014]).

Examiner Note

Claims 4, 6, 8, and 12 are not rejected under 35 U.S.C. 102/103 because none of the prior arts(s) alone or in combination teach the claimed limitations. The closest prior arts to the claimed invention include Dickerson et al. (2019/0228106 A1), England et al. (US 2012/0290553 A1), Parson et al. (US 2013/0103803 A1), and Chen et al. (US 2015/0007022 A1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624